Citation Nr: 0336899	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  00-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether a request for waiver of recovery of an overpayment of 
pension benefits in the amount of $8,400 was timely filed.

Whether a request for a waiver of recovery of an overpayment 
of pension benefits in the amount of $669 was timely filed.

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of 2,400.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from July 1953 to June 
1954.  

These matters were previously before the Board of Veterans' 
Appeals (Board) in June 2001, when it was determined that the 
veteran had filed a timely notice of disagreement to the 
denial of the waiver of recovery of the overpayment of 
pension benefits in the amount of $2400 and all other matters 
were remanded to the Regional Office (RO) for further action.  
Such action has been accomplished and the appeal is once 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Notices of indebtedness and of the procedures for 
requesting a waiver of recovery of the overpayment of pension 
benefits in the amounts of $8400 and $669 were issued by VA 
to the veteran in July and August 1998.  

2.  The veteran's request for waiver was not received until 
June 1999.

3.  VA pension benefits were awarded to the veteran effective 
in March 1972.

4.  The veteran was notified on multiple occasions of his 
responsibility to report changes in his income.

5.  The veteran had incurred and resolved overpayment debt on 
at least one occasion previous to the 1994 debt involving 
$2,400.

6.  On Pension Eligibility Forms filed 1992 and 1993, the 
veteran reported income from the Department of Veterans 
Affairs (VA) only.

7.  During 1994, the veteran received $2,400 in annuity 
payments from the Monarch Life Insurance Company, but did not 
report this income to the VA.

8.  The veteran's failure to report this annuity income 
resulted in an overpayment of pension benefits to the veteran 
and a corresponding loss to the government of $2,400.

9.  The overpayment was created by veteran's intentional 
failure to accurately report his monthly income for the 
purpose of retaining eligibility for VA benefits at a rate to 
which he was not entitled.


CONCLUSIONS OF LAW

1.  Although the veteran was properly notified of his 
indebtedness and of the procedures for requesting a waiver of 
the debts, including the time limit for requesting a waiver, 
he did not file a timely request for a wavier of indebtedness 
totaling $8,400 and $669.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963(b) (2003).

2.  Waiver of the $2,400 debt resulting from overpayment of 
VA pension benefits is precluded by law.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.901 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that claims for waiver of debt 
owed to the VA are governed by the provisions of Chapter 53 
of Title 38 of the United States Code.  This statute contains 
its own specific notice provisions.  The provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002) are relevant to a different 
chapter of title 38, and do not apply to this appeal.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).



Whether requests for waiver of recovery of an overpayment of 
pension benefits in the amount of $8,400 and $669 were timely 
filed.

In July 1998, the veteran was sent a formal notice of rights 
regarding his debt resulting from overpayment of pension 
benefits in the amount of $8,400, including an explanation of 
what a waiver is, and how to request one.  He was sent the 
same notice regarding a debt resulting from overpayment of 
pension benefits in the amount of $669 in August 1998.  

In September 1998, the Debt Management Center mailed the 
veteran a letter informing him that he had the right to 
request waiver of the $8,400 debt declared in July 1998 and 
the $669 debt declared in August 1998.  He was also informed 
that to request a wavier, he had to write a letter stating 
that he desired a waiver and explaining why he believed he 
should not be held responsible for payment of the debts.  He 
was also informed that his request for waiver must be 
received by January 28, 1999 to be considered.

The office responsible for notifying the veteran of the debts 
has certified that notice was mailed to the veteran's address 
of record and the presumption of regularity attaches.  See 
Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the 
presumption of regularity: that public officers have properly 
discharged their official duties in absence of clear evidence 
to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(regarding the applicability of the presumption of regularity 
to RO actions).  

The next correspondence from the veteran was a June 1999 
statement in which he stated that he cannot afford to pay his 
debts to the VA as his expenses exceeded his income.  

Governing statute and regulation provide that a request for 
waiver of indebtedness such as the veteran's shall only be 
considered if made within 180 days following the date of a 
notice of indebtedness issued by VA to the debtor.  The 180 
day period may be extended if the individual requesting 
waiver demonstrates to the Chairperson of the Committee on 
Waivers and Compromises (Committee) that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963(b).

Review of the record reflects no such delay in the notice 
provided to the veteran.  The certification from the office 
which was responsible for mailing the notices verifies that 
neither notice was returned by the post office.  Thus, the 
veteran was informed of the statutory deadline for requesting 
a waiver of his overpayment debt, but did not do so until 
after the deadline had passed.  Thus, the Board is precluded 
by law from considering his request for waiver and this claim 
must be denied.

The veteran appears to be contending that because of his 
disability of organic brain syndrome, he was too medically 
impaired file a timely request for a waiver of the two debts 
at issue.  He is apparently requesting the Board to grant him 
special consideration on account of his mental disability and 
presume that if he had been able, he would have filed the 
waiver request within the 180 days provided to all such 
claimants.  However, the veteran has not been deemed 
incompetent for VA purposes, and he is charged with handling 
his affairs.  He has exhibited an understanding of the need 
to apply for a waiver in a timely manner in the past and had 
done so successfully.  

The Court of Appeals for Veterans Claims (Court) has held 
that the appellant's mental capacity at the time of filing 
does not trigger a heightened duty to assist under statute or 
existing caselaw.  Stewart v. Brown, 10 Vet. App. 15 (1997).  
In another case, the Court held that mental illness was not a 
basis for permitting extension of the statutory period for 
requesting a waiver of debt resulting from overpayment of VA 
benefits under 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.963(b).  
See Barger v. Principi, 16 Vet. App. 132 (2002).  In so 
holding, the Court interpreted the statutory provisions cited 
above as allowing for extension of the 180 day time limit 
only upon a showing that the VA's notification was actually 
not received.  As no such showing has been made here, the 
veteran's waiver requests may not be considered, as they were 
not received in a timely manner.  The benefit sought must be 
denied.


Entitlement to waiver of recovery of an overpayment of 
pension benefits 
in the amount of 2,400.

The debt at issue here was created by the veteran's failure 
to report $2,400 in income received from the Monarch Life 
Insurance Company in 1994.  Because the veteran did not 
report this income to the VA, the VA did not consider this 
income in the calculation of his pension benefit amount and 
thus paid pension benefits at a higher rate, as if he had not 
received the additional income.  

The veteran is requesting that the VA waive a debt of $2,400, 
which resulted from the overpayment of VA pension benefits in 
1994.  He asserts that because of his organic brain syndrome 
(the disability upon which the VA bases his entitlement to 
pension benefits), he did not fully comprehend the nature of 
the correspondence he receives from the VA.  He further 
asserts that collection of the debt would be unfair and would 
result in great financial hardship for him if he were 
required to repay this debt.

VA pension benefits were awarded to the veteran effective in 
March 1972 on the basis that impairment caused by organic 
brain syndrome and a right shoulder disability, precluded 
gainful employment.  

Multiple written notices of the veteran's responsibility to 
accurately and promptly report any changes in his income 
level or number of dependents subsequent to the original 
grant of pension benefits were provided to the veteran and 
documentation of these notices is contained in the claims 
file, beginning with the original grant of pension benefits 
in 1972 and continuing on a periodic basis through to the 
present.  

A review of the veteran's claims file reveals that due to 
various circumstances over the years, several other debts 
resulting from overpayments in the veteran's pension benefits 
have been created.  For example, in 1989, he earned wage 
income which he did not report to the VA.  He requested a 
waiver of the debt, which was granted in a 1992 decision of 
the Committee on Waivers.

In connection with the 1992 waiver, the veteran submitted a 
financial statement report, dated in June 1992.  According to 
this report, his only income consisted of VA pension 
benefits.  He stated that his expenses exceeded his income by 
over $100 a month and that he made up the difference by 
borrowing from his brother.  He submitted an Improved Pension 
Eligibility Verification Report in February 1993 which 
indicated that he received no income other than VA pension 
benefits.

In June 1993 and again in June 1995, the RO mailed the 
veteran letters reminding him of his responsibility to report 
any change in his income or dependency status to the VA. 

In May 1997, the RO wrote the veteran informing him that he 
had neglected to report having received $2,400 in annuity 
payments from the Monarch Life Insurance Company during 1994.  
Because he had failed to report this income, he had received 
an overpayment of the same amount in VA pension benefits.  He 
was also informed that no adjustments would be made to his 
benefit payment for 60 days unless he responded sooner.  The 
veteran completed a pre-printed form, affixed his signature, 
and returned it the same month.  On the form, he checked a 
box indicating the following:

I may owe some money to the government.  
I understand that if I do owe you money, 
I'll have to pay it back.
AND
I don't want to wait 60 days for you to 
make a decision on my case.  Please 
correct my benefits to the way they 
should have been, and tell me if I owe 
any money.  

In so doing he acknowledged the validity of the debt.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  

In June 1997, the veteran was sent a formal notice of rights, 
including an explanation of what a waiver is, and how to 
request one.  The veteran subsequently submitted a request to 
have the debt waived in July 1997.  The Committee determined 
in an October 1997 decision that the veteran had acted in bad 
faith, with intent to seek an unfair advantage and with 
knowledge of the likely consequences of his conduct by 
withholding information as to his actual income during the 
year 1994.  

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

VA law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
overpayment refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  

The law, however, provides that recovery of overpayments of 
any benefits made under laws administered by the VA shall not 
be waived if there is indication of fraud, misrepresentation 
of a material fact, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963(a).

A finding of fraud in overpayment cases requires that the 
misrepresentation involved must be more than non-willful or 
mere inadvertence.  38 C.F.R. § 1.962(b).  Fraud is 
specifically defined as an act committed when a person 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the VA, except laws relating to 
insurance benefits.  38 C.F.R. § 3.901(a).

Bad faith generally describes an unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 1.965; 
see also Richards v. Brown, 9 Vet. App. 255 (1996).

In reaching the conclusion that the veteran had acted in bad 
faith when he failed to report the $2,400 in annuity income 
for the year 1994, the Committee pointed to the veteran's 
involvement with the VA pension program for nearly 20 years, 
the multiple notices he had received, and the fact that he 
was actually familiar with the consequences of failure to 
report income and with the waiver process as he had 
experienced a similar situation two years previously in 1992.  
The Board agrees that all of these facts, viewed together, 
add up to an intentional omission on the veteran's part; an 
action taken in order to receive a larger benefit payment.

With regard to the veteran's argument that he did not fully 
comprehend the nature of the correspondence he receives from 
the VA on account of his organic brain syndrome, we note that 
the evidence in the file, including the veteran's written 
correspondence does not support this assertion.  Rather, his 
written statements are coherent, relevant, and responsive to 
the notices he has received from the VA.  Furthermore, his 
compliance with the requirement for submitting income 
verification forms to the VA over a period of many years 
serves as evidence of his understanding of the necessity for 
reporting his income to the VA in order to receive his 
pension payments.  It is a well-established legal principle 
that everyone dealing with the government is charged with at 
least basic knowledge of the governing laws and regulations.  

The Supreme Court has held that everyone 
dealing with the Government is charged 
with knowledge of federal statues and 
lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-385 (1947).  Thus, regulations 
are binding on all who seek to come 
within their sphere, "regardless of 
actual knowledge of what is in the 
[r]egulations or of the hardship 
resulting from innocent ignorance."  Id. 
at 385, Morris (John) v. Derwinski, 
1 Vet. App. 260, 265 (1991). 

Thus, as a recipient of VA benefits, the veteran has the 
responsibility to be aware of the rules regarding the 
conditions of receipt of those benefits.  The veteran has not 
been deemed incompetent to handle his affairs by VA or other 
authority.  The Board therefore holds that the veteran's 
organic brain syndrome cannot serve as an excuse for his 
demonstrated bad faith in failing to report annuity income in 
the amount of $2,400 during 1994.

In light of this analysis, the Board finds that the record 
establishes that the veteran's intentional failure to advise 
the VA of his annuity income constituted bad faith in that 
this action was undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
resulted in a loss to the government.  His action was the 
direct cause of the overpayment of VA pension benefits in the 
amount of $2,400 during 1994.  Accordingly, waiver of the 
$2,400 debt is precluded regardless of the veteran's current 
financial status or any of the other elements set forth in 
the analysis of equity and good conscience.




ORDER

Waiver of the recovery of overpayment of VA pension benefits 
in the amount of $8,400 is denied.

Waiver of the recovery of overpayment of VA pension benefits 
in the amount of $669 is denied. 

Waiver of the recovery of overpayment of VA pension benefits 
in the amount of $2,400 is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



